DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Specification
The disclosure is objected to because of the following informalities: the priority of the application in line 1 on page 1 needs to be corrected to correspond to the ADS.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 -6, 9-12 and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by Wand et al. (US 2007/0169916 A1 - hereafter referred to as ‘916).
‘916 discloses a double-wall vented heat exchanger that includes the following limitations for claim 1:
“A heat transfer baffle": ‘916 discloses a plate pair (pairs 26 and 28) that are being interpreted as the baffle of the instant application ([0045]).
 “at least one distribution channel’-. ‘916 discloses a plurality of V ridges (ridges 40) that form a tortuous flow path ([0045]) to allow the two heat exchange fluids to thermally interact. These channels are being interpreted as the distribution channel of the instant application.
“at least one relief channel’-. ‘916 discloses a vent path (path 62, i.e. the relief channel) that provides an external path to the exterior of the heat exchanger ([0054]; [0049]).


Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of no statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,658,419 (hereafter ‘419). Although the claims at issue are not identical, they are not patentable distinct from each other because ‘419 discloses a heat transfer baffle comprising: a. a first sub-assembly consisting essentially of a first material adjoined to a second material to form first distribution channel, b. a second sub-assembly consisting essentially of a first material adjoined to a second material to form a second distribution channel, c. a closure bar that adjoins the first assembly and the second sub-assembly to one another; and d. a relief channel between the first sub-assembly and the second sub-assembly; wherein: the closure bar sets the width of the relief channel, and the distribution channels and the relief channel do not communicate unless a leak forms within a distribution channel.

Claim 1 is rejected on the ground of no statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,545,633 (hereafter ‘633). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘633 discloses a method for controlling the temperature of a process being carried out in a reaction vessel, the method comprising: 1) providing a reaction vessel comprising at least one heat transfer baffle comprising: a. a first sub-assembly consisting essentially of a first material adjoined to a second material to form a first distribution channel, b. a second sub-assembly consisting essentially of a first material adjoined to a second material to form a second distribution channel, c. a closure bar that adjoins the first assembly and the second sub-assembly to one another; and d. a relief channel between the first sub-assembly and the second sub-assembly; wherein the closure bar 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,435,663. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘663 discloses a reaction vessel comprising in its interior at least one heat transfer baffle, each heat transfer baffle comprising at least one subassembly comprising two distribution channels formed between a first material and a support material, at least one relief channel, and at least one closure bar having an adjustable width that determines the width of the relief channel and that is fixably attached to the support material, the support material further being attached to the reaction vessel at a substantially seamless boundary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799